            Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

 MIRA ADVANCED TECHNOLOGY                           §
 SYSTEMS, INC.,                                     §
                                                    §
        Plaintiff,                                  §
                                                    § CIVIL ACTION NO.
 v.                                                 §
                                                    § JURY TRIAL DEMANDED
 GOOGLE LLC.,                                       §
                                                    §
        Defendant.                                  §
                                                    §

                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Mira Advanced Technology Systems, Inc. (“Mira”) for its Complaint with Jury

Demand for patent infringement against defendant, Google LLC. (“Google”), alleges based on

information and belief, as follows:

                                         THE PARTIES

       1.        Plaintiff Mira is a West Virginia corporation, with its principal place of business in

West Virginia.

       2.        On Information and belief, Defendant Google is a Delaware corporation having a

principal place of business in Mountain View, California.

                                  NATURE OF THE ACTION

       3.        This is a civil action for infringement of the United States Patent No. 10,594,854 (the

“Asserted Patent” or the “854 patent”). This action arises under the patent laws of the United States,

35 U.S.C. § 1 et seq.

       4.        Google makes, uses, imports, offers to sell, and sells in the United States, including

this District, Google Keep software application (the “Accused Software Product”), which, when

running and being operated in a smart communication device (e.g., a smart phone) equipped with on-


                                                   1
             Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 2 of 14




board GPS module, causes the smart communication device to perform the method claimed in the

Asserted Patent described herein, including claims 1, 3, 5 and 7 (hereinafter “the Asserted Claims”)

thereof.


                                 JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        6.       This Court has personal jurisdiction over Google in this action. First, Google

committed acts of infringement in this District. Google placed, and continues to place, the Accused

Software Product into the stream of commerce, through established distribution channels, with the

knowledge and understanding that the Accused Software Product is used in this District. This causes

injury to Mira. Second, on information and belief, Google derives substantial revenue from the

distribution of the Accused Software Product within this District and through interstate commerce.

Accordingly, Google has committed acts within this District giving rise to this action and has

established minimum contacts with this forum such that the exercise of jurisdiction over Google would

not offend traditional notions of fair play and substantial justice.

        7.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400 (b). Google is

registered to do business in Virginia. On information and belief, Google has transacted business in

this District and has committed acts of direct and indirect infringement in this District. Google has a

regular and established place of business in this District located at 1900 Reston Metro Plaza #16,

Reston, VA 20190.




                                                    2
             Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 3 of 14




                                     THE PATENT-IN-SUIT

        8.       The Asserted Patent, United States Patent No. 10,594,854, entitled “Location Based

Personal Organizer,” was duly and legally issued on March 17, 2020, by the United States Patent

and Trademark Office. A copy of the Asserted Patent is attached hereto as Exhibit A.

        9.       Mira is the owner of all right, title, and interest of the Asserted Patent.

        10.      Each claim of the Asserted Patent is valid and enforceable.

        11.      The Asserted Patent is generally related to a location-based reminder function

performed by a smart communication device with display, such as a smartphone, that is equipped with

on-board GPS module. Location-based reminder, as is used herein, refers to a reminder (e.g. in the

form of a reminder text) being displayed, or otherwise alerted, to a user in real-time when the user’s

contemporaneous physical geographical location, as captured by the user’s communication device

through its on-board GPS module, matches with a set of GPS coordinates of a physical geographical

location (associated with, e.g., the reminder text) pre-set in the volatile or non-volatile memory of the

communication device.

        12.      An above-described location-based reminder function is known to operate on one or

more pre-set location-based reminder entries (displayed in a communication device). For each such a

reminder entry, a set of GPS coordinates of an associated (intended)1 physical geographical location

(associated with, e.g., a reminder text inputted in and for the same reminder entry by the user) must



1
  The geographical location associated with the respective reminder text (in and for the reminder
entry) was the geographical location intended by the user to trigger the display of, e.g., the
respective reminder text in real-time by the location-based reminder function when a
contemporaneous location of the communication device (and therefore the user) matches with the
pre-set geographical location. Thereafter, the terms “the associated location” and “the intended
location” may be used interchangeably to refer to that “the intended location” becomes “the
associated location” after the Necessary GPS-setting Element (as to the displayed reminder entry)
is materialized.


                                                    3
          Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 4 of 14




be pre-set (i.e., pre-stored in a volatile or non-volatile memory of the communication device) to be

associated with the respective reminder text before the reminder function (as to that reminder entry)

can and will be achieved. That is, one necessary element of a scheme that achieves the above-

described reminder function on a respective location-based reminder entry is pre-setting a set of GPS

coordinates of an associated location (associated with the respective reminder text) as to a host

reminder entry. Hereinafter, this necessary element would be referred to as “the Necessary GPS-

Setting Element.”

       13.     The Asserted Patent is particularly related to the Necessary GPS-Setting Element of a

location-based reminder method/scheme (i.e., a method/scheme that achieves a location-based

reminder function on a pre-set location-based reminder entry). More specifically, the Asserted Patent

claims a location-based reminder method which uses a remotely located geo-code database (through

a remote server) in a specific manner to advantageously materialize the Necessary GPS-Setting

Element (i.e., manage to preset a set of GPS coordinates of an associated geographical location with

a respective reminder text, as to a displayed reminder entry).

       14.     That above-stated specific manner as claimed includes, inter alia, one or more user-

interfaces (which includes one or more specific user-interface elements) specifically designed to

enable the user to input via text one or more identifiers that collectively uniquely identify a

geographical location (intended by the user to be associated with the respective reminder text), as

specifically taught in the specification of the Asserted Patent, so that the communication device ends

up receiving, from the remotely located geo-code database, a set of GPS coordinates of the intended

geographical location (which is uniquely identified by the one or more inputted identifiers) and

subsequently using the received set of GPS coordinates to materialize the Necessary GPS-Setting




                                                  4
          Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 5 of 14




Element (i.e., manage to preset the received set of GPS coordinates as the set of GPS coordinates of

the associated location with the respective reminder text, as to the displayed reminder entry).

                     THE PRIOR ART OF THE ASSERTED PATENT

        15.     In the first aspect about prior art, an above-described location-based reminder, as a

concrete end objective, was already in the prior art at the time of the March 11, 2008 priority date of

the Asserted Patent. For example, the prior art reference Blass et al. (U.S. Published Patent Application

2006/0058948 – hereinafter “Blass”), which was published two years prior to the priority date of the

Asserted Patent, disclosed such a location-based reminder scheme available in a smart communication

device with, inter alia, an on-board GPS module and a user-interface-enabled display.

        16.     As to the Necessary GPS-Setting Element, Blass’s location-based reminder scheme

uses an approach that is rather burdensome, and thus disadvantageous, as conceivable from a user’s

standpoint nowadays. Blass’s scheme requires that a user be contemporaneously physically at the

intended location with his/her communication device (having an on-board GPS module) on hand

when materializing (i.e., performing) the Necessary GPS-Setting Element as to a particular location-

based reminder entry in the communication device, or the Necessary GPS-Setting Element simply

cannot be materialized (i.e., the set of GPS coordinates of the associated location as to that particular

reminder entry simply cannot be set).

        17.     According to Blass’s teaching, while the user and the communication device are

physically at the intended location, the communication device first contemporaneously captures the

set of GPS coordinates of the intended location through its on-board GPS module, and then pre-set

the captured set of GPS coordinates as the set of GPS-coordinates of the associated (intended) location




                                                   5
          Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 6 of 14




of that particular location-based reminder entry2. Thereafter, the communication device would then

be able to, via Blass’s scheme, invoke the reminder function (i.e., display a respective reminder text)

as to the reminder entry the next time when the user is at or near the associated location.

        18.     Thus, as to the Necessary GPS-Setting Element, Blass’s scheme entirely relies on the

on-board GPS module of the user’s communication device to get this necessary element materialized.

However, such an “on-board-GPS-based” approach, as is entirely relied on by Blass, is conceivably

burdensome to a user from today’s standpoint, since it undesirably requires the user either be

contemporaneously at the intended location, or first travel to the intended location regardless of how

far away the user is being from the intended location, before the Necessary GPS-Setting Element can

be materialized (i.e. manage to preset a set of GPS coordinates of the intended location so as to achieve

associating the intended location with a respective reminder text as to the host reminder entry).

        19.     That is, if at a particular time when a user is neither contemporaneously physically at

an intended location, nor having the luxury to first travel to that same intended location, then the

Necessary GPS-Setting Element simply cannot get materialized at that particular time, thereby

undesirably causing the user to be unable to set up a location-based reminder with respect to the

intended location at that particular time.

        20.     The observation that Blass’s “on-board-GPS-based” approach is burdensome to a user,

is made in hindsight from today’s standpoint due to that nowadays users already have seen or



2
  The pre-setting of the set of GPS-coordinates of an associated geographical location with the
respective reminder text (as to that particular reminder entry) is done completely transparent to the
user through the use of the set of UIs (user interfaces) displayed on the communication device, where
the user is prompted to input a text name, to represent the set of GPS-coordinates of the associated
contemporaneous location (preset by the communication device using the captured by the on-board
GPS module), and therefore to represent the associated contemporaneous location. This enables the
user, from then on, only sees that location-representing text name when viewing, or otherwise using,
that particular location-based reminder entry.


                                                   6
          Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 7 of 14




experienced modern location-based reminder schemes like the Accused Software Product. However,

from Blass’s standpoint (or any user’s standpoint for that matter) at the time back when the Blass

patent application was initially filed, its approach was rather complete, adequate, and advantageous.

This is indicated by the fact that Blass did not even bother to mention or allude to, or otherwise teach

or suggest, any other possible approach whatsoever in connection with the Necessary GPS-Setting

Element, much less suggested that its “on-board-GPS-based” approach is something that may need to

be, or better be, replaced by, e.g., another approach of a wholesale different nature, such as a geocode-

database-based approach, as is claimed in the Asserted Patent, and is used in the Accused Software

Product, in connection with the same Necessary GPS-Setting Element .

        21.     In the second aspect about prior art, a remotely located geo-code database – which, in

simple terms, is a database that stores both (i) sets of GPS coordinates and (ii) mapped contact

information (such as address, phone, and etc.), as to a collection of respective physical geographical

locations, and which is capable of retrieving and returning, upon receiving a text inquiry, either or

both (i) respective sets of GPS coordinates and (ii) respective contact information, as to one or more

matching respective geographical locations – was available in the prior art at the March 11, 2008

priority date of the Asserted Patent. For example, the prior art reference Jayanthi (U.S. Patent No.

8,700,310) discloses such a remotely located geo-code database.

        22.     The prior art, however, does not appear to grasp, or otherwise appreciate, any use of a

remotely located geo-code database in any way, shape, or form by a “location-based-reminder”

scheme, such as the scheme specifically disclosed in Blass. As an example, Jayanthi, which is only

related to navigation, is completely irrelevant to a location-based reminder scheme despite disclosing

a remotely located geo-code database and availability thereof. As another example, Blass, which

discloses a location-based reminder scheme, does not even mention a remotely located geo-code




                                                   7
          Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 8 of 14




database, much less teach or suggest any possible use thereof, let alone teach or suggest using same

in any specific manner, in connection with any aspect of its location-based reminder scheme.

  PROSECUTION AND EXAMINATION RELATED TO THE ASSERTED PATENT

        23.     The patent application (hereinafter “the Asserted Patent Application”) issued as the

Asserted Patent is a continuation application derived from the Original Patent Application (filed on

March 11, 2008), from which the Asserted Patent claims priority. Therefore, the Asserted Patent and

the original patent application share practically identical respective specifications.

        24.     The Asserted Patent Application received from Examiner Gebresenbet of the USPTO

a First Action Allowance (i.e., a first action without any rejection of claims), which led to the issuing

of the Asserted Patent. Examiner Gebresenbet decided to issue the First Action Allowance (FAA) for

good and fair reasons. The main reason is due to, as to the prosecution of the Original Patent

Application, the extensive and lengthy nature of its process as well as the dispositive nature of its

result, both of which Examiner Gebresenbet was intimately knowledgeable of and familiar with, given

that Examiner Gebresenbet was in fact also the single Examiner that conducted the patent examination

throughout the entire prosecution of the Original Patent Application.

        25.     With respect to the prosecution of the Original Patent Application, Examiner

Gebresenbet and the applicant (which is the predecessor entity of Mira as to intellectual property rights

associated with the practically identical disclosure shared by both the Asserted and Original Patent

Applications) had gone to extensive length in litigating over the single found-to-be dispositive issue

(hereinafter referred to as “the Single Dispositive Issue”) of that prosecution, namely, whether the

primarily cited prior art reference Blass (as discussed above) and other secondarily cited prior art

references (including the Myllymaki reference and the above-discussed Jayanthi reference), taken

singly or in combination, disclose, teach, or suggest any use of a remotely located geo-code database




                                                    8
          Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 9 of 14




in materializing the Necessary GPS-Setting Element of a location-based reminder scheme, which is

the key and essential aspect of the method claimed in the issued claims of the Original Patent

Application.

        26.     The differences in respective positions (with respect to the Single Dispositive Issue)

of that prosecution between Examiner Gebresenbet and the applicant, was eventually settled by the

intra-USPTO appeal Decision issued by a panel of Administrative Patent Judges (APJ) of the Patent

Trial and Appeal Board (PTAB) of the USPTO. In the appeal Decision, the APJ panel decided the

Single Dispositive Issue, without any equivocation, in the resounding NEGIATIVE in favor of the

applicant, thereby decisively resolving the Single Dispositive Issue, and therefore the patentability

question, of that prosecution once for all in favor of Mira (which is the successor to the applicant of

Original Patent Application as to intellectual property rights associated with the practically identical

disclosure shared by both the Asserted and Original Patent Applications).

        27.     With respect to the claims of the Asserted Patent Application, the same Single

Dispositive Issue remains in relation to prior art, including, inter alia, the cited Blass, Myllymaki and

Jayanthi references. This is because same as, or similar to, the claims of the Original Patent

Application (which had already been successfully prosecuted and issued), the claims of the Asserted

Patent Application likewise incorporate, in the location-based reminder method claimed therein, its

key and essential, and likewise dispositive (in relation to the prior art), use of a remotely located geo-

code database in materializing the Necessary GPS-Setting Element of the claimed method3.


3
 The main difference between the set of issued claims of the Asserted Patent Application and the
set of issued claims of the Original Patent Application is that with respect to the respective “specific
manner” in which a remotely located geo-code database is used in the respective materializing of the
Necessary “GPS-Setting” Element, the former set of claims includes the use of UIs specifically
provided to enable a user to input via text one or more identifiers that uniquely identify an intended
geographical location, whereas the latter set of claims do not include the aforementioned specific use
of those specifically-provided UIs in connection with the former set of claims.


                                                    9
         Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 10 of 14




        28.     Examiner Gebresenbet was presumably, and indeed apparently, intimately

knowledgeable of, and familiar with, that above-described similarities in connection with the Single

Dispositive Issue, particularly as to the dispositive nature thereof, after having been participating at

full length the above-described extensive and lengthy prosecution process of the Original Patent

Application, specifically as to the resolving of the Single Dispositive Issue.

        29.     Accordingly, as to the prosecution and examination of the claims of the Asserted

Patent Application, which are the issued claims of the Asserted Patent, Examiner Gebresenbet’s

decision to issue the First Action Allowance (FAA) should be regarded fully informed and should

therefore come as no surprise.

        INFRIGNEMENT OF GOOGLE’S ACCUSED SOFTWARE PRODUCT

        30.     Details of the specific correspondence between the elements of the Asserted claims of

the Asserted Patent and the elements of, or otherwise used by, the infringing method practiced by the

Google’s Accused Software Product, is demonstrated in the Claim Chart attached hereto as Exhibit B.

                                       SOLE COUNT
                             (Infringement of The Asserted Patent)

        31.     Mira incorporates the foregoing paragraphs as if fully set forth herein.

        32.     Google has made, used, sold, offered for sale, and/or imported one or more products

(e.g., smartphones) incorporating the Accused Software Product, without authorization, and thereby

directly infringed, literally and/or under the doctrine of equivalents, the Asserted Patent, including one

or more of the Asserted Claims, under 35 U.S.C § 271 (a). Google’s infringement is on-going.

        33.     Google has had knowledge of and notice of the Asserted Patent and its infringement

at least since January 18, 2021 (hereinafter “the Notice Date”), the date on which Google received

Mira’s cease and desist letter.




                                                   10
         Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 11 of 14




       34.     Google has induced others to directly infringe the Asserted Patent under 35 U.S.C. §

271 (b). Third parties, including smartphone manufacturers, have infringed, and continue to directly

infringe, one or more of the Asserted Claims of the Asserted Patent under 35 U.S.C. § 271 (a) by

making, using, selling, and/or offering for sale in the United States, and/or importing into the United

States, smartphones which are pre-installed with the Accused Software Product.

       35.     To the extent Google continues to supply Accused Software Product after the Notice

Date, Google is inducing infringement of one or more of the Asserted Claims of the Asserted Patent

under 35 U.S.C. § 271(b). Google is actively, knowingly, and intentionally inducing infringement of

the Asserted Patent by: (a) pre-installing the Accused Software Product on an Android smartphone,

and (b) making the Accused Software Product available, in at least Google’s Play Store and Apple’s

App Store, for download and installation by an Android smartphone or an IOS smartphone (such as

an iPhone), after the Notice Date.

       36.     Acts (a) and (b) of Google are performed with the knowledge and specific intent that

third parties, including users of Android and IOS smartphones, would run and operate the Accused

Software Product on a respective smartphone, resulting in the respective smartphone practicing the

method claimed in one or more of the Asserted Claims and as a result infringing the Asserted Patent.

       37.     Acts (a) and (b) of Google are performed also with the knowledge and specific intent

to encourage and facilitate the infringement through the dissemination of the Accused Software

Product resulting from the placing of those pre-loaded smartphones into the stream of commerce as

well as the downloading and installing of the Accused Software Product by unwary users onto their

respective smartphones.

       38.     Google’s inducement under 35 U.S.C. § 271 (b) is ongoing.




                                                 11
         Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 12 of 14




        39.     Google has contributed to direct infringement of the Asserted Patent under 35 U.S.C.

§ 271 (c). Google, through Acts (a) and (b), has contributed to the direct infringement of one or more

of the Asserted Claims of the Asserted Patent by users of the Accused Software Product, which does

not appear to have any substantial use other than the use that infringes the Asserted Patent. Google’s

contributory infringement under 35 U.S.C. § 271 (c) is ongoing.

        40.     Google has had knowledge of and notice of the Asserted Patent and its infringement

since no later than the Notice Date.

        41.     Google’s actions are at least objectively reckless as to the risk of infringing a valid

patent and this objective risk was either known or should have been known by Google.

        42.     Google’s direct and indirect of the infringement of the Asserted Patent is, has been,

and continues to be, willful, intentional, deliberate, and/or in conscious disregard of Mira’s rights

under the Asserted Patent.

        43.     Mira has been damaged as a result of the infringing conducts of Google alleged above.

As such, Google is liable to Mira in an amount which adequately compensates it for such infringing

conducts, an amount which cannot be less than a reasonable royalty, together with interest and costs

as will be decided by this Court under 35 U.S.C. § 284.

        44.     Mira will continue to suffer damages and irreparable harm unless Google is restrained

and enjoined by this Court, pursuant to 35 U.S.C. § 283, from further infringement, direct and/or

indirect, of the Asserted Patent.

                                    PRAYER FOR RELIEF

        45.     WHEREFORE, Mira respectfully prays for that this Court find in its favor and against

Google and that this Court grant Mira the following relief:




                                                  12
         Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 13 of 14




         (i).    Judgment that one or more of the Asserted claims of the Asserted Patent has/have

been infringed, either literally and/or under the doctrine of equivalents, by Google;

        (ii).    A permanent injunction enjoining Google and its officers, directors, agents,

affiliates, employees, departments, subsidiaries, parents, and all others acting in concert therewith

from infringement of the Asserted Patent; and/or, an award of a reasonable royalty for the past,

on-going, and future infringement of the Asserted Patent by such entities.

        (iii).   Judgment that Google account for and pay to Mira all damages to and costs

incurred by Mira due to Google’s infringing activities and other conduct(s) alleged of herein,

including an award of all increased damages to which Mira is entitled under 35 U.S.C. § 284;

        (iv).    That this Court declare this an exceptional case and award Mira its attorneys’ fees

and costs in accordance with 35 U.S.C. § 285;

         (v).    Pre-judgment and post-judgment interest on the damages caused to it by reason of

Google’s infringing activities and other conduct(s) alleged of herein; and

        (vi).    Such other and further relief as this Court may deem just and proper under the

circumstance.

                                DEMAND FOR JURY TRIAL

       Plaintiff Mira hereby demands a trial by jury of all issues so triable.




                                                 13
       Case 1:21-cv-07931-ALC Document 1 Filed 03/25/21 Page 14 of 14




Dated: March 25, 2021         Respectfully submitted,
                              /s/ Jundong Ma
                              Jundong Ma (VA Bar No. 75143)
                              JDM Patent Law PLLC
                              5570 Sterrett Place, Suite 201
                              Columbia, MD 21044
                              Telephone: (703) 380-3874
                              Fax: (315) 326-0505
                              jma@jdmpatentlaw.com

                              Counsel for Plaintiff Mira Advanced Technology
                              Systems, Inc.




                                      14
